Exhibit 21.1 BERRY PLASTICS HOLDING CORPORATION LIST OF SUBSIDIARIES Berry Plastics Corporation AeroCon, Inc. Berry Iowa Corporation Berry Plastics Design Corporation Berry Plastics Technical Services, Inc. Berry Sterling Corporation Cardinal Packaging, Inc. CPI Holding Corporation Knight Plastics, Inc. Landis Plastics, Inc. Packerware Corporation Pescor, Inc. Poly-Seal Corporation Venture Packaging, Inc. Venture Packaging Midwest, Inc. Berry Plastics Acquisition Corporation II Berry Plastics Acquisition Corporation III Berry Plastics Acquisition Corporation V Berry Plastics Acquisition Corporation VII Berry Plastics Acquisition Corporation VIII Berry Plastics Acquisition Corporation IX Berry Plastics Acquisition Corporation X Berry Plastics Acquisition Corporation XI Berry Plastics Acquisition Corporation XII Berry Plastics Acquisition Corporation XIII Berry Plastics Acquisition Corporation XIV, LLC Berry Plastics Acquisition Corporation XV, LLC Berry Plastics Asia Pte. Ltd Berry Plastics de Mexico, S. de R.L. de C.V. Capsol Berry Plastics S.p.A. Grupo de Servicios Berpla, S. de R.L. de C.V. NIM Holdings Limited Ociesse S.r.l. Kerr Group, Inc. Saffron Acquisition Corp. Setco, LLC Sun Coast Industries, Inc. Tubed Products, LLC Covalence Specialty Adhesives LLC Covalence Specialty Coatings LLC CSM India SPV LLC CSM Tijuana LLC CSM Mexico SPV LLC Covalence Specialty Materials Canada Limited Covalence Specialty Materials (Belgium) CSM Beta LLC Covalence Specialty Materials Mexico S. de R.L. de C.V. Tyco Adhesives India Private Ltd. Rafypak, S.A. de C.V. Tyco Acquisition Alpha LLC Rollpak Corporation Rollpak Acquisition Corporation BerryMac Acquisition Limited MAC Closures, Inc.
